Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 08/28/2022  has been entered.  Claims 1,3-5 and 7-16 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coates (US 2005/0110614).
Regarding claim 1,  Coats discloses a RFID tag (RF tag or label for identification in title, abstract, para 0009-0010, 0022-0025)configured to transmit a predetermined code (predetermined identifying coding or  RF bar code in title, abstract, para 0010, 0022, claim 1) as RF backscattered radiation (reflect back in abstract, para 0010, 0022) in response to an impinging RF (base station emitting RF signal in abstract para 0010, 0025) signal (reflect back signal modulated with identification code in response to RF emitted by base station in title, abstract, para 0010, 0022-0029) 
wherein the RFID tag (fig 1) is configured to react to an impinging signal (RF interrogation from interrogation RF base unit in para 0025-0028) at a predetermined reference frequency (selected reference resonant frequency in para 0025-0028, that is predetermined because the components are predetermined in abstract, para 0010, claim 1) with a reference backscattered signal (reference amplitude in para 0028, amplitude at frequency F3 from antenna A3 (or 13) in figs 1-2 and para 0025-0029), and 
the RFID tag is further configured to react to an impinging signal at any of a group of transmission frequencies comprising a plurality of transmission frequencies (plural frequencies F1, F2, F4 and F5) with coding backscattered signals whose amplitudes relative to the amplitude of the reference backscattered signal define the code (group of signals at F1, F2, F4 and F5 in fig 2 from antennas A1,A2, A4, A5 (or 11,12,14,15) in fig 1 with amplitudes relative to reference amplitude representing the code in fig 2, para 0025-0029); 
Defining a code by amplitudes relative to a reference amplitude is anticipated by Coates disclosing using relative amplitude to determine the code where a select frequency provides a calibration or reference amplitude and amplitudes at other frequencies are judged in relation to the reference amplitude to detect the code:
[0028] As stated, the relative amplitude of reflected signals is used to determine a code identifying a particular user. By having a select frequency that resulted in no attenuation, a calibration amplitude reflected at that frequency can be used as a reference amplitude. Therefore, the other frequencies' reflected amplitudes are judged in relation to the reference amplitude. The attenuation of other frequencies is accomplished by creating feed point-load impedance mismatches. In terms of amplitude alone three conditions result in the greatest amplitude reflected to a receiver: a load impedance of zero, a short, or from an impedance mismatch of infinity, an open, on the particular antenna. Thus, Short=no attenuation, and no phase change, .phi.=0.degree.; Open=no attenuation, but a phase change from the incoming wave, .phi.=180.degree.

Claim 1 was amended to include “wherein the code is defined by an amplitude of the reference backscattered signal being smaller or larger or essentially equal than amplitudes of the coding backscattered signals.”  
One way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes every possible relative relationship between the reference and the code.  Such language does not further limit or define the code.  Therefore, claim 1 is anticipated by Coates.
Another way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes includes multiple alternatives (smaller or larger or essentially equal) and only one of the alternatives need be disclosed by the reference to anticipate the claim.  Therefore, the amplitudes shown in fig 2 of Coates (reference backscatter signal at F3 is larger than code signals at F1, F2, F4, F5) are sufficient to anticipate claim 1.  
Further, Coates disclose the reference backscattered signal at F3 smaller than the codes signals in if fig 4B when considering the phase.  Coates discloses the reference backscatter signal at F3 (essentially) equal to an amplitude of the coding backscattered signals (“several different frequencies” with full power reflectance (in phase or 180 out of phase) in para 0025).
Regarding claim 10, Coates discloses an RFID reader (an interrogation RF base unit in abstract, par 0004-0007, 0010, 0025)  arranged to emit an interrogation RF signal (base station emitting RF signal in abstract para 0004, 0010, 0025), receive backscattered signals from an RFID tag (base station receiving RF signal reflected back from identification tag in abstract para 0006, 0027-0030), and reconstruct a code encoded in the backscattered signals, 
wherein the RFID reader is further arranged to: 
measure a reference amplitude of a backscattered signal at a predetermined reference frequency (distinguish/detect amplitude/strength/signature of reflected reference amplitude in para 0027, 0028, 0030, fig 2; see reflected signal strength of reference signal at frequency F3 in fig 2), 
measure the coding amplitudes of backscattered signals at a plurality of transmission frequencies (distinguish/detect amplitude/strength/signature of reflected coding amplitudes in para 0027, 0028, 0030, fig 2; see reflected code signal strength of reference signals at a plurality of frequencies F1, F2, F4, F5 in fig 2), and 
determine a code of the RFID tag based on the coding amplitude relative to the reference amplitude (distinguish/determine/judge identifying code by relative amplitude of coding amplitude relative to reference amplitude in para 0027-0030, fig 2; determine code from relative amplitude... other frequencies relative amplitudes are judged in relation to the reference amplitude in par 0028).
Claim 10 was amended to include “dependent on whether the reference amplitude  is smaller or larger or essentially equal than the coding amplitudes.”  
One way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes every possible relative relationship between the reference and the code.  Such language does not further limit or define the code.  Therefore, claim 10 is anticipated by Coates.
Another way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes includes multiple alternatives (smaller or larger or essentially equal) and only one of the alternatives need be disclosed by the reference to anticipate the claim.  Therefore, the amplitudes shown in fig 2 of Coates (reference backscatter signal at F3 is larger than code signals at F1, F2, F4, F5) are sufficient to anticipate claim 10.  
Further, Coates disclose the reference backscattered signal at F3 smaller than the codes signals in if fig 4B when considering the phase.  Coates discloses the reference backscatter signal at F3 (essentially) equal to an amplitude of the coding backscattered signals (“several different frequencies” with full power reflectance (in phase or 180 out of phase) in para 0025).
Regarding claim 11, Coates discloses a kit (system in title) comprising: 
a RFID tag according to claim 1 (Coates discloses the tag of claim 1 as applied above in the rejection of claim 1), and
a RFID reader (an interrogation RF base unit in abstract,  par 0004-0007, 0010, 0025).  The signal reflected by the tag is received by the base unit to read the ID of the tag as an RF bar code reader to with potential to replace optical bar code readers (para 0022).
Regarding claim 12, Coates discloses (coding scheme, scanning method in title, abstract, para 0022) for transmitting a code (identification code) from a device (ID tag, label) to a reader (interrogation RF base station) as a RF backscattered radiation (signal reflected back from tag) in response to an impinging RF signal generated by the reader (base unit emits RF interrogation and tag reflects back code to the base unit in abstract, para 0003-0006, 0010, 0025-0030), the method comprising:
receiving a reference backscattered signal (base station receives reflected signal from the remote unit in par 0004-0007, the signal includes reference amplitude in para 0028) in reaction to an impinging signal at a predetermined reference frequency (the tag reflects back reference amplitude at frequency F3 from antenna A3 (or 13) in figs 1-2 and para 0025-0029, F3 is a selected reference resonant frequency in para 0025-0028, F3 is predetermined because the components are predetermined in abstract, para 0010, claim 1) ; and 
receiving a coding backscattered signal (base station receives reflected signal from the remote unit in par 0004-0007, the signal includes identifying code in para 0028) in reaction to an impinging signal at a first transmission frequency (reflecting signals at F1, F2, F4 and F5 in fig 2 from antennas A1,A2, A4, A5 (or 11,12,14,15) in fig 1 with amplitudes relative to reference amplitude representing the code in fig 2, para 0025-0029); 
wherein the code is defined by the amplitude of the coding backscattered signal relative to the amplitude of the reference backscattered signal (distinguish/ determine/ judge identifying code by relative amplitude of coding amplitude relative to reference amplitude in para 0027-0030, fig 2; determine code from relative amplitude... other frequencies relative amplitudes are judged in relation to the reference amplitude in par 0028).
Claim 12 was amended to include wherein the code “is defined by an amplitude of the reference backscattered signal being smaller or larger or essentially equal than amplitudes of the coding backscattered signals.”
One way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes every possible relative relationship between the reference and the code.  Such language does not further limit or define the code.  Therefore, claim 12 is anticipated by Coates.
Another way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes includes multiple alternatives (smaller or larger or essentially equal) and only one of the alternatives need be disclosed by the reference to anticipate the claim.  Therefore, the amplitudes shown in fig 2 of Coates (reference backscatter signal at F3 is larger than code signals at F1, F2, F4, F5) are sufficient to anticipate claim 12.  
Further, Coates disclose the reference backscattered signal at F3 smaller than the codes signals in if fig 4B when considering the phase.  Coates discloses the reference backscatter signal at F3 (essentially) equal to an amplitude of the coding backscattered signals (“several different frequencies” with full power reflectance (in phase or 180 out of phase) in para 0025).
Regarding claim 13, Coates discloses, the method further comprising:
 in reaction to any impinging signal at one of a groups of transmission frequencies (in response to frequencies F1,F2,F4,F5), providing a coding backscattered signal (reflecting coded signals at each frequency F1,F2,F4,F5 in  figs 2, 4, in para 0025-0030);
wherein the amplitudes of the coding backscattered signals relative to the amplitude of the reference backscattered signal define the code (amplitudes at F1,F2,F4,F5 are relative to the amplitude at F3 in figs 2,4b, para 0025-0030).
Regarding claim 14, Coates discloses, wherein a modification of the amplitude of each of said coding backscattered signals relative to the amplitude of the reference backscattered signal is obtained by modifying the electrical impedance of an electrical conductive portion of the device (pressure changes capacitance or resistor, temperature changes resistance,  or tread wear breaks wire sensor loop or tread wear breaks antenna changing the frequency response in figs 6-9b, para 0043-0045); 
said electrical conductive portion being a portion of an antenna or being an electrical conductive portion electrically connected to one or more antennas (the capacitor, resistor, wire or antenna being used as part of the antenna or the antenna and changing the frequency response for remote telemetry of measured pressure, temperature or tread wear in para 0042-0045).
Regarding claim 16, Coates discloses, wherein said electrical conductive portion is printed on a support (printing of components on a label or tag (with a surface or layer in para 0051) to reduce cost and simplify creation of labels in para 0022, 0024, 0031, 0034, 0036, 0051-0053)

Claims 3-5, 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2005/0110614) as applied above and further in view of Gallagher (US 2012/0174678) and/or Karmakar (US 2012/0161931).
Regarding claims 3-5, 7-9 and 15, Coates discloses resonant circuits formed of antennas 11-15 loaded with impedance 16-20 where antenna 13 and load 18 provide a reference amplitude (figs 1, 4a, 5c-9b, abstract, para 0025-0029, claim 1) and delay line (fig 5, para 0037, 0055).  Technology exists to minimize monetary cost and simplify the creation of ID labels by merely printing out these resonant circuits  (para 0024).  But Coats does not specifically disclose the terms dipole, monopole, transmission line, meander… of the dependent claims 3-5,7-9, 14-15.
Gallagher discloses an analogous art tag with resonant antenna formed by processes including printing (title, abstract).  The antenna includes transmission line with meander serving as tuning elements … to provide the desired resonant frequency with a physically shorter antenna to decrease the antenna footprint and fit on a tag that is shorter than the length of a simple dipole (para 0029).  The antenna is disclosed as used with a SAW device, but can be provided as a separate antenna (para 0031).
Karmakar discloses an analogous art tag with resonant antenna formed by processes including printing (title, abstract, para 0034, 0039, 00046).  The antennas are different lengths corresponding to different resonant frequencies with each antenna loaded with respective meandering line with microstrip line with meander … to improve spatial efficiency and increase impedance with shorter lengths (para 0046).  A chipless tag is disclosed with plural printed resonant dipoles with microstrip line resonant at different frequencies to backscatter a unique code with edge loading for ease and cost of fabrication (par 0034-0041).  Although Karmakar discloses that backscattered amplitude can be unreliable (par 0034), amplitude processing, in addition to phase, is disclosed in para 0051 and 0090).  Further, the reference amplitude of Coates provides calibration of amplitude relying on a relative amplitude for increased reliability and Coates discloses using impedances that may provide coding in polarization and phase information instead or in addition to amplitude using parameters such as phase shift, time delay and/or polarity in par 0030-0031 similar to Karmakar.
  Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the tag of Coates, a group of dipole antennas; the group of dipole antennas comprising one or more coding dipole antennas, each coding dipole antenna providing the coding backscattered signal at one transmission frequency of the group of transmission frequencies in view of Gallagher disclosing resonant dipole antennas to decrease the antenna footprint and fit on a tag that is shorter than the length of a simple dipole and/or in view of Karmakar disclosing resonant dipole antennas to improve spatial efficiency, increase impedance with shorter lengths and  for ease and cost of fabrication.
Regarding claim 4, Coates discloses the tag comprising a group of resonating units (resonant antennas in fig 1, 4a and/or resonant circuits in fig 3a)  the group of resonating units comprising one or more coding resonating units (the passive circuit components each antenna/circuit defining a code in abstract, para 0022,0028, 0030 ,claim 1), each coding resonating unit providing the coding backscattered signal at one transmission frequency of the group of transmission frequencies (each resonant antenna/circuit providing coding at one frequency in figs 2,4b, abstract, para 0025-0030, claim 1).
Regarding claim 4, Coates does not expressly disclose each resonating unit comprising a resonator transmission line electrically connected between two antennas, preferably being monopole antennas, but such would have been obvious in view of Coates disclosing delay line circuits between antennas (figs 5a-5c, para 0037, 0055, see delay line between two antennas if fig 5C) and in view of Gallagher disclosing resonant dipole antennas with resonant transmission lines to decrease the antenna footprint and fit on a tag that is shorter than the length of a simple dipole (two monopoles) and/or in view of Karmakar disclosing resonant dipole antennas with resonant microstrip lines to improve spatial efficiency, increase impedance with shorter lengths and  for ease and cost of fabrication.  Coates discloses a delay line between two antennas if fig 5C.  Coats does not user the terms transmission line or dipole antenna, but such would have been obvious in view Gallagher and Karmakar using such language for resonant antennas with advantages such as reduced size and cost for RFID tag response.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the tag of Coates, a group of meander line loaded antennas; the group of meander line loaded antennas comprising one or more coding meander line loaded antennas, each coding meander line loaded antenna providing the coding backscattered signal at one transmission frequency of the group of transmission frequencies in view of Coates disclosing each resonant antenna/circuit providing coding at one frequency provided by associated with load impedances 16-20 in figs 2,4b, abstract, para 0025-0030, claim 1) and in view of Gallagher disclosing resonant dipole antennas with loaded meander lines to decrease the antenna footprint and fit on a tag that is shorter than the length of a simple dipole and/or in view of Karmakar disclosing resonant dipole antennas with loaded resonant microstrip lines to improve spatial efficiency, increase impedance with shorter lengths and  for ease and cost of fabrication.  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the tag of claim 1 comprising a plurality of dipole antennas and/or a plurality of meander line loaded antennas printed on a support in view of Coates disclosing plural resonant antennas (fig 1) with printing of components on a label or tag (with a surface or layer in para 0051) to reduce cost and simplify creation of labels (para 0022, 0024, 0031, 0034, 0036, 0051-0053) and/or in view of Gallagher disclosing an analogous art tag with resonant antenna provided as a dipole by processes including printing on a substrate as one of a number of suitable fabrication technique (title, abstract, 0021-0027) and/or in view of  Karmakar discloses an analogous art tag with resonant antennas as dipoles formed by processes including printing on paper (para 0046, 0071, 0077) or other substrate (title, abstract, para 0034, 0039, 00046, 0077) for reduced cost.  Gallagher and/or Karmakar teach dipoles as an obvious type of antenna to provide a resonant antenna in a tag.    
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 7, wherein each of said plurality of dipole antennas and/or of said plurality of meander line loaded antennas comprises a coding portion in view of Coates disclosing each resonant antenna/circuit providing coding at one frequency provided by associated with load impedances 16,17,19,20 in figs 2,4b, abstract, para 0025-0030, claim 1);
electrical impedances of said coding portions with respect to a reference electrical impedance define the code in view of Coates disclosing each resonant antenna/circuit providing coding at one frequency provided by associated with load impedances 16,17,19,20 with respect to reference impedance 18 in figs 2,4b, abstract, para 0025-0030, claim 1).   The combination is further suggested in view of Coates disclosing materials as obvious properties to determine resonance  (para 0051-0053) and/or in view of  Gallagher disclosing material, size length, meander shape as obvious properties to determine resonance (para 0022, 0029) and/or in view of Karmakar disclosing shape, dimension, length, size, material as obvious properties to determine resonance (abstract, para 0039).  The combination is further suggested by in view of Coates disclosing each resonant antenna/circuit providing coding at one frequency provided by associated with load impedances 16,17,19,20 with respect to reference impedance 18 in figs 2,4b, abstract, para 0025-0030, claim 1).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 8, wherein the printed material of said coding portions is one of a conductive metal in view of Karmakar disclosing printing conductive ink (para 0039, 0046, 0077, claim 8); and/or in view of Gallagher disclosing antenna may be formed  directly on a substrate by printing and include a number of materials, for example, copper, gold and other metals (para 0022, 0030, claim 9). 
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 14, wherein said an electrical conductive portion is a portion of: a dipole antenna, a resonator transmission line electrically connected between two antennas, and/or of meander line loaded antenna in view of Coates disclosing each resonant antenna/circuit providing coding at one frequency provided by associated with load impedances in figs 2,4b, 3a-9b, abstract, para 0025-0030, 0042-0045, claim 1) and in view of Gallagher disclosing resonant dipole antennas with loaded meander lines to decrease the antenna footprint and fit on a tag that is shorter than the length of a simple dipole and/or in view of Karmakar disclosing resonant dipole antennas with loaded resonant microstrip lines to improve spatial efficiency, increase impedance with shorter lengths and  for ease and cost of fabrication.  
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein said electrical conductive portion is printed on a support in view of Gallagher disclosing an analogous art tag with resonant antenna formed by processes including printing on a substrate as one of a number of suitable fabrication technique (title, abstract, 0021-0027) and/or in view of  Karmakar disclosing an analogous art tag with resonant antenna formed by processes including printing on paper (para 0046, 0071, 0077) or other substrate (title, abstract, para 0034, 0039, 00046, 0077) for reduced cost.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2005/0110614) in view of Gallagher (US 2012/0174678) and/or Karmakar (US 2012/0161931) as applied above and further in view of Winter (US 5999136).
The combination applied above does not expressly recite conductive ceramic.
Winter discloses an analogous art patch antenna fabrication disclosing typically fabricating patch antenna elements as electroconductive ceramic printed on a surface (col 1 lines 1-10, col 2 lines 45-6).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a conductive printable material comprises, a conductive ceramic in view of Winter disclosing conductive ceramic as a typically material for printing antennas. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2005/0110614) in view of Gallagher (US 2012/0174678) and/or Karmakar (US 2012/0161931) as applied above and further in view of Lastinger (US 6104311)
The combination applied above does not expressly recite a conductive polymer.
Lastinger discloses an analogous ID tag (title, abstract) fabrication disclosing a number of materials including printing conductive polymers (col 3 lines 47-58, col 6 lines 7-30).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above conductive printable materials comprises, a conductive polymer in view of Lastinger disclosing conductive polymer as an obvious material for printing ID tags.

Response to Arguments
Applicant's arguments filed 08/28/2022 regarding the Drawing Objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant's arguments filed 08/28/2022 regarding the 35 USC 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 08/28/2022 regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that Coates discloses a RFID tag that is capable to react to several frequencies by sending back reflected signals of diverse strengths and phases, but it does not disclose a code based on the coding amplitudes being lower, higher, or equal a reference amplitude, as claimed.
The argument is not persuasive because the claims were amended to include “wherein the code is defined by an amplitude of the reference backscattered signal being smaller or larger or essentially equal than amplitudes of the coding backscattered signal” which is anticipated by Coates.  
One way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes every possible relative relationship between the reference and the code.  Such language does not further limit or define the code.  Therefore, claim 1 is anticipated by Coates.
Another way of interpreting this amended language is that “smaller or larger or (essentially) equal” incudes includes multiple alternatives (smaller or larger or essentially equal) and only one of the alternatives need be disclosed by the reference to anticipate the claim.  Therefore, the amplitudes shown in fig 2 of Coates (reference backscatter signal at F3 is larger than code signals at F1, F2, F4, F5) are sufficient to anticipate claim 1.
Further, Coates disclose the reference backscattered signal at F3 smaller than the codes signals in if fig 4B when considering the phase.  Coates discloses the reference backscatter signal at F3 (essentially) equal to an amplitude of the coding backscattered signals (“several different frequencies” with full power reflectance (in phase or 180 out of phase) in para 0025).
Applicant argues that Gallagher discloses a meander antenna on a SAW device. This reference mentions an antenna fabricated as a separate entity for the purpose of measuring its input impedance and gain. It does not suggest that such an antenna may be use in a RFID tag as claimed, however. 
This argument is not persuasive because Gallagher teaches the sensor having “integrated” antennas (title), the integrated SAW-antenna sensor transmits a response back to a radio frequency (RF) transceiver (para 0004), the on-wafer integrated SAW-antenna sensor could be used in a multi-tag transceiver system (par 0032) and the integrated SAW-antenna sensor includes reflectors which encode the sensor identifier (ID) representing RFID (para 0033).  
Applicant argues that Gallagher does not disclose at all a tag configured to reflect signals of different strength at several frequencies or a code based on coding amplitudes being above, under, or equal to a reference amplitude as claimed.
This argument is not persuasive because Gallagher need not teach limitations already taught by Coates.
Applicant argues that Karmakar discloses a tag with meander antennas and resonant networks, as well as a printed process with conductive ink on paper. However, this reference does not a specific coding scheme, and especially not a code based on coding amplitudes being above, under, or equal to a reference amplitude as claimed.
This argument is not persuasive because Gallagher need not teach limitations already taught by Coates.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schrott (US 5680106), Pluss (US 2007/0188326) and Hyde (US 8723640) disclose radio tags with reference bit, reference resonator and/or reference return signal. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/6/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683